THE THIRTEENTH COURT OF APPEALS

                                    13-20-00473-CV


                       In the Matter of the McBryde Family Trust


                                  On Appeal from the
                       198th District Court of Kerr County, Texas
                             Trial Court Cause No. 1925B


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

October 21, 2021